MORRISON, Judge.
The information upon which this prosecution rested was sufficient to charge the unlawful transportation of beer in a dry area; the punishment, a fine of $500.00.
*513That there were other charges in the same count of the information charging or attempting to charge the unlawful transportation of the beer, without reference to the dry or wet status of the area, would not render the information duplicitous, because different phases of the same offense, that is, the unlawful transportation of beer, may be charged conjunctively in the same count. Branch’s Penal Code, Section 508.
The statement of facts fails to evidence the dry status of Martin County, especially the publication order putting local option in effect. Baldridge v. State, 132 Tex. Cr. R. 590, 106 S. W. (2d) 700; Craig v. State, 145 Tex. Cr. R. 186, 167 S. W. (2d) 523; Langston v. State, 113 Tex. Cr. R. 388, 171 S. W. (2d) 371.
The facts being insufficient to support the conviction, the judgment is reversed and the cause remanded.